Title: To John Adams from Gregory Clark and Others, 18 January 1782
From: Clark, Gregory,Horton, William,Glover, Lewis
To: Adams, John



Plymouth, Mill Prison January the 18th A 1782
Most respected Sir

Having full assurance of your assiduous attention, to Such of your unhapy Countrymen, as have had the misfortune to be Capturd. and shut up felons, In Brittish prisons, and of being Instrumental In their relief We now laboring under the unhappy Circumse of Confinement, far distant from friends or Money, do most humbly implore your assistance In Supplying us with Some Money, to palliate In Some Degree the horrows of a long tedious Confinement. We are Sorry at the Same time to trouble your Excellency with Letters upon Such a Subject; But the Scantiness of our daily Sustinance, being barely Suffient to preserve Life much more to render it agreable, Compels us Contrary to our Inclinations to So disagreeable a request. If your Excellency Can See it in you way to grant the above request we Shall ever Look upon ourselves In Duty bound to make you ample Satisfaction, when ever it Shall please God to give us an oppertunity.

We are with the greatest respect your most obedient humble Servants under Confinement.
Gregory Clark
Wm Horton of milton
Lewis Glover

